June 9, 2021


                                                               Supreme Court

                                                               No. 2019-404-Appeal.
                                                               (PM 19-5638)

                Decathlon Investments           :

                           v.                   :

               Michael P. Medeiros et al.       :




                    NOTICE: This opinion is subject to formal revision
                    before publication in the Rhode Island Reporter. Readers
                    are requested to notify the Opinion Analyst, Supreme
                    Court of Rhode Island, 250 Benefit Street, Providence,
                    Rhode Island 02903, at Telephone (401) 222-3258 or
                    Email opinionanalyst@courts.ri.gov, of any typographical
                    or other formal errors in order that corrections may be
                    made before the opinion is published.
                                                            Supreme Court

                                                            No. 2019-404-Appeal.
                                                            (PM 19-5638)

         Decathlon Investments              :

                     v.                     :

        Michael P. Medeiros et al.          :

          Present: Suttell, C.J., Goldberg, Robinson, and Lynch Prata, JJ.

                                     OPINION

      Chief Justice Suttell, for the Court. The defendants, Michael Medeiros and

Leonilde Medeiros (collectively the Medeiroses),1 appeal from a Superior Court

decree foreclosing their rights of redemption in property purchased at a tax sale by

the plaintiff, Decathlon Investments (Decathlon). This case came before the

Supreme Court pursuant to an order directing the parties to appear and show cause

why the issue raised in this appeal should not be summarily decided. After

considering the parties’ written and oral submissions and reviewing the record, we

conclude that cause has not been shown and that this case may be decided without

further briefing or argument. For the reasons set forth in this opinion, we affirm the

decree of the Superior Court.




1
 For purposes of clarity, we will refer to the defendants by their first names at times.
No disrespect is intended.

                                         -1-
                                          I

                                 Facts and Travel

      The Medeiroses owned real estate located at 157 Summit Street in East

Providence, Rhode Island (the property). As a result of nonpayment of taxes or

fees,2 the City of East Providence sold the property to Decathlon at a tax sale on

April 26, 2018, and a collector’s deed was duly recorded on May 8, 2018. Over one

year later, on May 13, 2019, Decathlon filed a petition to foreclose the Medeiroses’

right of redemption.3

      Decathlon submitted a title report to the court on the same day that the petition

to foreclose was filed. The title report was accepted and approved by an order dated

May 20, 2019. However, the record reflects that the order approving the title

examiner was signed and entered later, on May 30, 2019.

      On May 20, 2019, the same day that the title report was approved by the court,

a citation issued. The citation instructed all interested parties to “file a written

appearance and answer * * * setting forth clearly and specifically your objection or

defense to each part of said petition” within twenty days of receiving the citation.

Leonilde was served the citation on May 28, 2019, and Michael was served on June



2
 The defendants aver that the property was sold because of an unpaid water bill.
3
 The petition also sought to foreclose the rights of redemption for mortgagee U.S.
Bank National Association, care of Ocwen Loan Services, and various other lien
holders, all of whom were eventually defaulted.

                                        -2-
5, 2019. The Medeiroses filed separate but nearly identical pro se answers to the

petition on June 19, 2019. Leonilde’s answer, however, was not timely filed, and

default judgment entered against all interested parties other than Michael on June

24, 2019. In his answer, Michael averred that the tax sale was improper because the

mortgagee was not given notice of the outstanding water bill that had triggered the

tax sale.

      On July 10, 2019, a hearing on the petition was held, and Decathlon was the

only party to appear. Decathlon argued that Michael’s “allegation that the city did

not give proper notice to the mortgagee is incorrect.” Moreover, Decathlon noted

that “[t]he right of notice shall be personal to each party entitled to it and shall not

be asserted on behalf of another party in interest[,]” which is what Michael attempted

to do in this case. Finally, Decathlon emphasized that Michael’s answer did not

include an offer to redeem and that, therefore, the answer did not comply with the

requirements of G.L. 1956 § 44-9-29. On the same day, the hearing justice entered

a final decree foreclosing all rights of redemption and vesting legal and equitable

title to the property in Decathlon.

      The Medeiroses, represented by newly-retained counsel, filed a timely notice

of appeal on July 29, 2019. On appeal, the Medeiroses raise two issues. First, they

aver that the Superior Court did not have jurisdiction to enter a final decree because

Decathlon failed to comply with the procedures set forth in chapter 9 of title 44 of


                                         -3-
the general laws, which governs tax sales. Second, the Medeiroses allege that there

was “a lack of due process” because Decathlon did not send language service

notices, as required by Executive Order 2012-05 of this Court.

                                         II

                               Standard of Review

      “According to this Court’s well settled raise-or-waive rule, issues not properly

presented before the trial court may not be raised for the first time on appeal.”

Federal National Mortgage Association v. Malinou, 101 A.3d 860, 865 (R.I. 2014).

“We also recognize that there is a narrow exception to the ‘raise-or-waive’ rule

where the alleged error is ‘more than harmless, and the exception implicates an issue

of constitutional dimension derived from a novel rule of law that could not

reasonably have been known to counsel at the time of trial.’” State v. Brown, 9 A.3d

1240, 1246 (R.I. 2010) (deletion and brackets omitted) (quoting State v. Breen, 767

A.2d 50, 57 (R.I. 2001)).

      Additionally, “[a] challenge to subject[-]matter jurisdiction ‘may not be

waived by any party and may be raised at any time in the proceedings.’” Federal

National Mortgage Association, 101 A.3d at 866 (quoting Boyer v. Bedrosian, 57

A.3d 259, 270 (R.I. 2012)). “A challenge to subject-matter jurisdiction questions

the very power of the court to hear the case.” Dunn’s Corners Fire District v.

Westerly Ambulance Corps, 184 A.3d 230, 233 (R.I. 2018) (quoting In re New


                                        -4-
England Gas Co., 842 A.2d 545, 553 (R.I. 2004)). “We review de novo whether a

court has subject-matter jurisdiction over a particular controversy.” Id. at 234

(quoting Retirement Board of Employees’ Retirement System of Providence v.

Corrente, 111 A.3d 301, 305 (R.I. 2015)).

                                          III

                                     Discussion

      Neither argument raised by the Medeiroses on appeal was raised in the

Superior Court.     Moreover, neither argument satisfies the requirements for

application of the constitutional exception to the raise-or-waive rule because no

novel rule of law is implicated in this case. See Gordon v. State, 18 A.3d 467, 474

(R.I. 2011) (rejecting application of the constitutional exception to the

raise-or-waive rule where the issue did not involve a novel rule of law).

“Accordingly, pursuant to one of our most well-established principles (the raise or

waive rule), [these] argument[s] will not be considered by us.” Pollard v. Acer

Group, 870 A.2d 429, 432 (R.I. 2005).

      In an attempt to avoid the raise-or-waive rule, the Medeiroses couch their first

argument in jurisdictional terms, although they never use the words “subject-matter

jurisdiction.” Rather, for the first time, the Medeiroses argue that Decathlon’s

failure to strictly adhere to the “chronology in the tax title statutory scheme” as set




                                         -5-
forth in § 44-9-27 “created a jurisdictional void of the type referred to in Pratt v.

Woolley,” 117 R.I. 154, 365 A.2d 424 (1976).

      The case at bar, however, is easily distinguishable from Pratt, where the

Superior Court, during a foreclosure proceeding, ruled on the validity of a

promissory note that was “entirely unrelated to petitioner’s right to foreclose or the

[property owners’] right to redeem.” Pratt, 117 R.I. at 158, 365 A.2d at 427. In that

case, we held that “[t]he statutory mechanism provided for the resolution of tax title

disputes simply cannot be used to satisfactorily litigate other, unrelated claims.” Id.

at 158, 365 A.2d at 427. Moreover, we concluded “that the Superior Court in hearing

a tax sale foreclosure petition may only exercise such jurisdiction as is expressly

granted by statute.” Id. at 162, 365 A.2d at 429.

      While the Superior Court’s jurisdiction in a tax foreclosure sale is “sharply

circumscribed[,]” ABAR Associates v. Luna, 870 A.2d 990, 994 (R.I. 2005), there is

nothing in this record that would indicate that the Superior Court exceeded the scope

of its jurisdiction. Furthermore, the Medeiroses’ belated argument is not truly a

challenge to the Superior Court’s subject-matter jurisdiction. See Pollard, 870 A.2d

at 433 (rejecting the appellant’s characterization of a constitutional argument as

being jurisdictional in nature). “The term ‘lack of jurisdiction over the subject

matter’ means quite simply that a given court lacks judicial power to decide a

particular controversy.” Id.


                                         -6-
      Before us, the Medeiroses argue that the Superior Court did not have

jurisdiction to enter the final decree because Decathlon failed to strictly adhere to

the sequence of events as outlined in the tax title statute. The Superior Court,

however, had the power to hear argument on this issue had it been raised; therefore,

the Medeiroses have waived this argument by not raising it initially in the Superior

Court. See Pollard, 870 A.2d at 434 (holding that the appellant’s constitutional

argument was barred by the raise-or-waive rule because the Superior Court had the

power to hear the argument but it was not raised initially in that court).

                                             IV

                                        Conclusion

      For the reasons stated herein, we affirm the decree of the Superior Court. The

record shall be returned to the Superior Court.

      Justice Long did not participate.




                                          -7-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Decathlon Investments v. Michael P. Medeiros et al.

                                     No. 2019-404-Appeal.
Case Number
                                     (PM 19-5638)

Date Opinion Filed                   June 9, 2021


Justices                             Suttell, C.J., Goldberg, Robinson, and Lynch Prata, JJ.


Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa A. Long

                                     For Plaintiff:

                                     Patrick T. Conley, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     Andrew M. Cagen, Esq.




SU-CMS-02A (revised June 2020)